DETAILED ACTION
Status of Claims: Claims 1-12 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the control information including acknowledgement/negative acknowledgement (ACK/NACK) response about the downlink data is generated based on an uplink (UL) DAI in a second DCI for scheduling the PUSCH, and wherein the DL DAI indicates a value related to an accumulated number of DCIs related with downlink scheduling, across a cell group including a plurality of cells, up to a DCI timing corresponding to the first DCI, during a downlink duration when considered with other limitations in the claims as a whole.
Independent claims 4 and 10 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious the control information including acknowledgement/negative acknowledgement (ACK/NACK) response about the downlink data is generated based on a uplink (UL) DAI in a second DCI for scheduling the PUSCH, and wherein the DL DAI indicates a value related to an accumulated number of DCIs related with downlink scheduling, across a cell group including a plurality of cells, up to a DCI timing corresponding to the first DCI, during a downlink duration when considering with other limitations in the claims as a whole.
Dependent claims 2-3, 5-6, 8-9, and 11-12are allowed based on the virtue of their dependency on the allowed base claims 1, 4, 7, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476